Title: General Orders, 13 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 13th 1776
Parole Conway.Countersign Grafton


To prevent any misconception of the Order of Yesterday, it is declared, that the Commanding Officers of Regiments, are not restrained from sending out as many recruiting Officers, as can be spared from the duties of their respective regiments; but that those Officers, together with such as are now out with their Recruits, be possitively order’d to be in Camp by the last of this month, that our real strenght may be fully and clearly ascertained.
The Colonels, and commanding Officers of Corps, to recommend it immediately to their recruiting Officers, to get all their Recruits armed in the Country; or at least as many, as it is possible to have supplied with arms from thence.
